

 SJ 13 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Equal Employment Opportunity Commission relating to “Update of Commission's Conciliation Procedures”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. J. RES. 13IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
 submitted by the Equal Employment Opportunity Commission relating to Update of Commission's Conciliation Procedures.That Congress disapproves the rule submitted by the Equal Employment Opportunity Commission relating to Update of Commission's Conciliation Procedures (86 Fed. Reg. 2974; published January 14, 2021), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate